FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LACI SATTERFIELD, individually,        
and on behalf of others similarly
situated,
                                            No. 07-16356
                Plaintiff-Appellant,
                v.                           D.C. No.
                                           CV-06-02893-CW
SIMON & SCHUSTER, INC., a New
                                              OPINION
York corporation; IPSH!NET, a
Delaware corporation aka IPSH,
            Defendants-Appellees.
                                       
        Appeal from the United States District Court
          for the Northern District of California
         Claudia Wilken, District Judge, Presiding

                  Argued and Submitted
       February 11, 2009—San Francisco, California

                    Filed June 19, 2009

     Before: John T. Noonan, David R. Thompson and
              N. Randy Smith, Circuit Judges.

               Opinion by Judge N.R. Smith




                            7329
7332        SATTERFIELD v. SIMON & SCHUSTER, INC.




                         COUNSEL

John G. Jacobs, The Jacobs Law Firm, Chtd., Chicago, Illi-
nois, for the plaintiff-appellant.

Peter L. Winik and Barry J. Blonien, Latham & Watkins LLP,
Washington, DC, for the defendants-appellees.


                         OPINION

N.R. SMITH, Circuit Judge:

   Laci Satterfield, individually and on behalf of those simi-
larly situated, appeals the district court’s grant of summary
              SATTERFIELD v. SIMON & SCHUSTER, INC.                7333
judgment in favor of Simon & Schuster, Inc. and ipsh!net Inc.
(“ipsh!”).1 Satterfield alleges a violation of the Telephone
Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, arising
after Satterfield received an unsolicited text message. We
hold that there is a genuine issue of material fact concerning
whether the equipment used by Simon & Schuster has the
capacity to both (1) store or produce numbers to be called
using a random or sequential number generator and (2) to dial
such numbers. Giving deference to the Federal Communica-
tions Commission (“FCC”), see Chevron v. Natural Res. Def.
Council, Inc., 467 U.S. 837, 843-44 (1984), we hold that it is
reasonable to interpret “call” under the TCPA to include both
voice calls and text messages. We also conclude that Simon
& Schuster is not an affiliate or brand of Nextones and there-
fore Satterfield did not expressly consent to receive this text
message from Simon & Schuster. Accordingly, we reverse the
district court and remand.

       I.   FACTS AND PROCEDURAL HISTORY

   Satterfield brought this action against Simon & Schuster for
text messaging an advertisement to a cellular phone she
owned in violation of the TCPA. Satterfield received this text
message after she became a registered user of Nextones.com
(“Nextones”) (not a defendant in this case). Satterfield joined
Nextones at the request of her minor son in order to receive
a free ringtone. In order for Satterfield to get the free ringtone
for her son, she had to fill out a form which read:



                   Nextones Member Sign Up

      Sign up to become a registered user of Nextones
  1
   When referred to collectively, Simon & Schuster and ipsh! are referred
to as “Simon & Schuster.”
7334        SATTERFIELD v. SIMON & SCHUSTER, INC.
    today, for free! There is absolutely no cost involved
    in registering!

   Satterfield then provided her son’s initials and first three
letters of his last name, her email address, zip code, phone
number, and account information. The form also provided a
check box that was followed by:

    Yes! I would like to receive promotions from Nex-
    tones affiliates and brands. Please note, that by
    declining you may not be eligible for our FREE con-
    tent.

    By checking Submit, you agree that you have read
    and agreed to the Terms and Conditions.

   Satterfield checked the box opposite the “Yes!” and pressed
the submit button.

   Subsequently, on January 18, 2006 at 12:30 a.m., Satter-
field received a text message (on the phone registered with
Nextones.com) from Simon & Schuster advertising its publi-
cation of a novel by Stephen King. The message stated:

“The next call you take may be your . . . Join the Stephen
King VIP Mobile Club at www.cellthebook.com. RplyS-
TOP2OptOut. PwdByNexton.”

   Simon & Schuster sent the text message as part of its pro-
motional campaign for the Steven King novel Cell. Simon &
Schuster outsourced the promotional campaign to ipsh!, who
obtained a list of 100,000 individuals’ cell phone numbers
from Mobile Information Access Company (MIA). MIA was
Nextones’ exclusive agent for licensing the numbers of Nex-
tones subscribers.

  MIA provided ipsh! with electronic plain text or Excel files
containing the list of 100,000 mobile numbers of Nextones
            SATTERFIELD v. SIMON & SCHUSTER, INC.         7335
subscribers. ipsh!’s programmers then imported the list into a
database and entered the relevant information for the promo-
tional messages into the database, where they were stored
until they were programmed to be sent to the intended recipi-
ents. ipsh! then sent the file to mBlox, Inc., an “aggregator,”
or mobile transaction networking services company. mBlox
handled the actual transmission of the text messages to the
wireless carriers. After receiving some complaints about the
promotional text message, mBlox refused to send out any
more messages on ipsh!’s behalf.

   Satterfield filed suit, alleging a violation of the TCPA for
Simon & Schuster’s transmission, of this unsolicited text mes-
sage to her and other class members’ cell phones, by an Auto-
matic Telephone Dialing System (“ATDS”). Simon &
Schuster moved for summary judgment, arguing that (1) it
had not used an ATDS, (2) Satterfield had not received a
“call” within the meaning of the TCPA, and (3) Satterfield
had consented to the message and had not been charged for
its receipt. The district court granted the summary judgment
holding that (1) Simon & Schuster and ipsh! had not used an
ATDS and (2) Satterfield had consented to receiving the mes-
sage. The district court did not rule on Simon & Schuster’s
argument that a text message is not a “call” under the TCPA.
Accordingly, judgment was entered for Simon & Schuster.
Satterfield timely filed this appeal.

                     II.   DISCUSSION

   [1] Summary judgment is appropriate when no genuine and
disputed issues of material fact remain, and when, viewing the
evidence most favorably to the nonmoving party, the movant
is clearly entitled to prevail as a matter of law. Fed. R. Civ.
P. 56.

  The TCPA provides:
7336        SATTERFIELD v. SIMON & SCHUSTER, INC.
    It shall be unlawful for any person within the United
    States, or any person outside the United States if the
    recipient is within the United States—

    (A) to make any call (other than a call made for
    emergency purposes or made with the prior express
    consent of the called party) using any automatic tele-
    phone dialing system or an artificial or prerecorded
    voice—

    ...

    (iii) to any telephone number assigned to a paging
    service, cellular telephone service, specialized
    mobile radio service, or other radio common carrier
    service, or any service for which the called party is
    charged for the call;

    47 U.S.C. § 227(b)(1)(A)(iii).

    (a) Definitions

    As used in this section—

    (1) The term “automatic telephone dialing system”
    means equipment which has the capacity—

    (A) to store or produce telephone numbers to be cal-
    led, using a random or sequential number generator;
    and

    (B) to dial such numbers

    47 U.S.C. § 227(a)(1).

  Reviewing the district court’s grant of summary judgment
de novo, Nolan v. Heald College, 551 F.3d 1148, 1153 (9th
Cir. 2009), we hold that the district court erred, because (A)
             SATTERFIELD v. SIMON & SCHUSTER, INC.           7337
there was a disputed issue of material fact as to whether the
system Simon & Schuster used was an ATDS; (B) the text
message was a “call” within the meaning of the TCPA; and
(C) Satterfield did not consent to the receipt of such a mes-
sage, because Simon & Schuster is not an affiliate or brand of
Nextones.

A.   The ATDS

   The district court erred in holding that there was no genuine
and disputed issue of material fact as to whether the system
Simon & Schuster used was an ATDS. The district court
focused its analysis on whether the equipment used by Simon
& Schuster stored, produced, or called numbers “using a ran-
dom or sequential number generator.” The district court even
noted that “the parties’ dispute centers on the phrase ‘using a
random or sequential number generator.’ ” With this as its
focus, the district court held that “the equipment here does not
store, produce or call randomly or sequentially generated tele-
phone numbers, the Court grants summary judgment in the
Defendants’ favor: the equipment at issue is not an automatic
telephone dialing system under the TCPA.” We find that the
district court focused its analysis on the wrong issue in its
determination of what constitutes an ATDS.

   In construing the provisions of a statute, we first look to the
language of the statute to determine whether it has a plain
meaning. McDonald v. Sun Oil Co., 548 F.3d 774, 780 (9th
Cir. 2008). “The preeminent canon of statutory interpretation
requires us to presume that [the] legislature says in a statute
what it means and means in a statute what it says there. Thus,
our inquiry begins with the statutory text, and ends there as
well if the text is unambiguous.” Id. (quoting BedRoc Ltd.,
LLC v. United States, 541 U.S. 176, 183 (2004) (internal quo-
tation marks omitted)). Reviewing this statute, we conclude
that the statutory text is clear and unambiguous.

 [2] When evaluating the issue of whether equipment is an
ATDS, the statute’s clear language mandates that the focus
7338         SATTERFIELD v. SIMON & SCHUSTER, INC.
must be on whether the equipment has the capacity “to store
or produce telephone numbers to be called, using a random or
sequential number generator.” Accordingly, a system need not
actually store, produce, or call randomly or sequentially gen-
erated telephone numbers, it need only have the capacity to do
it. Since the district court did not focus its decision on this
issue, we must then review the record to determine if sum-
mary judgment may issue. At the hearing, counsel for the par-
ties suggested that the record was not clear regarding that
issue. We agree.

   Reviewing the record, we find that there is a genuine issue
of material fact with regard to whether this equipment has the
requisite capacity. Satterfield’s expert, Randall A. Snyder,
opined that this telephone system “stored telephone numbers
to be called and subsequently dialed those numbers automati-
cally and without human intervention . . . [t]he use of stored
numbers, randomly generated numbers or sequentially gener-
ated numbers used to automatically originate calls is a techni-
cal difference without a perceived distinction . . . .” He later
opined that “[t]his is the primary automated function within
the platform that constructs text messages and individually
enters them into a message queue for subsequent delivery to
the cellular networks . . . . The cellular phone numbers resid-
ing in the cellular phone number database for the specific
application are applied in sequence, as they are stored in the
database, to serve as the destination cellular phone number for
each individual text message.” However, Snyder never specif-
ically declared that this equipment had the requisite capacity.
On the other hand, Jay Emmet, President of mBlox (company
responsible for the actual transmission of the text messages
and a nonparty in this case), testified that the system used was
not capable of sending messages to telephone numbers not fed
to the system by mBlox, nor was it capable of generating ran-
dom or sequential telephone numbers.

   [3] Therefore, this limited record demonstrates that there is
a genuine issue of material fact whether this telephone system
             SATTERFIELD v. SIMON & SCHUSTER, INC.          7339
has the requisite capacity to be considered an ATDS under the
TCPA. Given the conflicting testimony and this limited
record, we hold that summary judgment on this issue was
inappropriate. We therefore remand to the district court to
determine whether the equipment used by Simon & Schuster
had the requisite capacity.

B.   The Call

   The district court did not address Simon & Schuster’s argu-
ment that sending a text message does not fall within the Act,
because a text message is not a “call” within the meaning of
the TCPA. Reviewing this issue, we hold that a text message
is a “call” within the meaning of the TCPA.

   [4] The TCPA makes it unlawful “to make any call” using
an ATDS. 47 U.S.C. § 227(b)(1)(A). While the TCPA does
not define “call,” the FCC has explicitly stated that the
TCPA’s prohibition on ATDSs “encompasses both voice calls
and text calls to wireless numbers including, for example,
short message service (SMS) calls . . . .” In re Rules and Reg-
ulations Implementing the Telephone Consumer Protection
Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115
(July 3, 2003) (hereinafter “2003 Report and Order”). The
FCC subsequently confirmed that the “prohibition on using
automatic telephone dialing systems to make calls to wireless
phone numbers applies to text messages (e.g., phone-to-phone
SMS), as well as voice calls.” In the Matter of Rules and Reg-
ulations Implementing the Controlling the Assault of Non-
Solicited Pornography and Marketing Act of 2003; Rules and
Regulations Implementing the Telephone Consumer Protec-
tion Act of 1991, 19 FCC Rcd. 15927, 15934 (FCC August
12, 2004). In the Notice of Proposed Rulemaking of the CAN-
SPAM Act, the FCC also noted “that the TCPA and Commis-
sion rules that specifically prohibit using automatic telephone
dialing systems to call wireless numbers already apply to any
type of call, including both voice and text calls.” Id. at 15933.
Therefore, the FCC has determined that a text message falls
7340          SATTERFIELD v. SIMON & SCHUSTER, INC.
within the meaning of “to make any call” in 47 U.S.C.
§ 227(b)(1)(A).2

   In Chevron, the Supreme Court set forth a two-step test for
judicial review of administrative agency interpretations of
federal law. We give broad deference to an agency’s interpre-
tation meeting this test. First, we must determine “[i]f the
intent of Congress is clear, that is the end of the matter; for
the court, as well as the agency, must give effect to the unam-
biguously expressed intent of Congress.” Chevron, 467 U.S.
at 842-43. Second, if a statute is silent or ambiguous with
respect to the issue at hand, we must defer to the agency so
long as “the agency’s answer is based on a permissible con-
struction of the statute.” Id. at 843. An agency’s interpretation
is permissible, unless it is “arbitrary, capricious, or manifestly
contrary to the statute.” Id. at 844.

   [5] While Chevron only considered formal notice-and-
comment rulemaking, the Supreme Court in United States v.
Mead Corp., 533 U.S. 218 (2001), clarified that “administra-
tive implementation of a particular statutory provision quali-
fies for Chevron deference when it appears that Congress
delegated authority to the agency generally to make rules car-
rying the force of law, and that the agency interpretation
claiming deference was promulgated in the exercise of that
authority.” Wilderness Soc. v. U.S. Fish & Wildlife, 353 F.3d
1051, 1060 (9th Cir. 2003) (quoting United States v. Mead
Corp., 533 U.S. 218, 226-27 (2001)). “Delegation of such
authority may be shown in a variety of ways, as by an agen-
cy’s power to engage in adjudication or notice-and-comment
rulemaking, or by some other indication of a comparable con-
gressional intent.” Mead, 533 U.S. at 227. Those administra-
  2
    The FCC’s website also indicates that the use of an ATDS may not be
used to contact numbers assigned to: “a paging service, wireless phone
service (including both voice calls and text messages), or other commer-
cial mobile radio service.” Unwanted Telephone Marketing Calls, http://
www.fcc.gov/cgb/consumerfacts/tcpa.html.
             SATTERFIELD v. SIMON & SCHUSTER, INC.          7341
tive decisions not meeting these standards may still be given
deference under Skidmore v. Swift & Co., 323 U.S. 134
(1944). Mead, 533 U.S. at 228.

   [6] Congress has delegated the FCC with the authority to
make rules and regulations to implement the TCPA. See 47
U.S.C. § 227(b)(2). Pursuant to this authority, the FCC stated,
“We affirm that under the TCPA, it is unlawful to make any
call using an automatic telephone dialing system or an artifi-
cial or prerecorded message to any wireless telephone num-
ber. Both the statute and our rules prohibit these calls, with
limited exceptions, ‘to any telephone number assigned to a
paging service, cellular telephone service, specialized mobile
radio service, or other common carrier service, or any service
for which the called party is charged.’ This encompasses both
voice calls and text calls to wireless numbers including, for
example, short message service (SMS) calls, provided the call
is made to a telephone number assigned to such service.”
2003 Report and Order at 14115. This interpretation has the
force of law and is therefore entitled to Chevron deference if
(1) “call” is not defined by the TCPA and (3) if the FCC’s
interpretation of the statute is reasonable. Chevron, 467 U.S.
at 843-44.

  1.   Call is not defined by the TCPA.

   The first step under the Chevron analysis is to determine
“whether Congress has directly spoken to the precise question
at issue.” Id. at 842. If it has, Congress’s intent must be
enforced and that is the end of the matter. “If a court, employ-
ing traditional tools of statutory construction, ascertains that
Congress had an intention on the precise question at issue,
that intention is the law and must be given effect.” Id. at 843
n.9. “It is well settled that the starting point for interpreting
a statute is the language of the statute itself.” Gwaltney of
Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49,
56 (1987) (internal citation and quotation marks omitted).
“[U]nless otherwise defined, words will be interpreted as tak-
7342          SATTERFIELD v. SIMON & SCHUSTER, INC.
ing their ordinary, contemporary, common meaning.” Perrin
v. United States, 444 U.S. 37, 42 (1979)). Another “funda-
mental canon of statutory construction [is] that the words of
a statute must be read in their context and with a view to their
place in the overall statutory scheme.” FDA v. Brown & Wil-
liamson Tobacco Corp., 529 U.S. 120, 133 (2000) (quoting
Davis v. Michigan Dep’t of Treasury, 489 U.S. 803, 809
(1989)). We may also read statutory terms in light of the pur-
pose of the statute. Wilderness Soc’y, 353 F.3d at 1060. If,
under theses canons, or other traditional means of determining
Congress’s intentions, we are able to determine that Congress
spoke clearly, we need not look to the FCC’s interpretations.
See id. at 1061.

   [7] The precise language at issue here is what did Congress
intend when it said “to make any call” under the TCPA. Uti-
lizing the aforementioned canons of statutory construction, we
look to the ordinary, contemporary, and common meaning of
the verb “to call.” Webster’s defines “call” in this context3 as
“to communicate with or try to get into communication with
a person by a telephone.” Webster’s Third New International
Dictionary 318 (2002). This definition suggests that by enact-
ing the TCPA, Congress intended to regulate the use of an
ATDS to communicate or try to get into communication with
a person by a telephone. However, this law was enacted in
1991 when text messaging was not available.

   [8] We also consider the purposes of the TCPA. The TCPA
was enacted to “protect the privacy interests of residential
telephone subscribers by placing restrictions on unsolicited,
  3
    The word “call” has several plain and ordinary meanings. See gener-
ally Webster’s Third New Int’l Dictionary 317-18 (2002). Given that the
TCPA was enacted to regulate the receipt of automated telephone calls,
Congress used the word “call” to refer to an attempt to communicate by
telephone. See United States v. Amer. Trucking Assoc., 310 U.S. 534,
542-43 (1940) (when words of a statute are susceptible to more than one
meaning, courts are to interpret them in a manner which is reasonable
given the subject matter of the statute and its purpose).
             SATTERFIELD v. SIMON & SCHUSTER, INC.          7343
automated telephone calls to the home and to facilitate inter-
state commerce by restricting certain uses of facsimile
machines and automatic dialers.” S. Rep. No. 102-178, at 1
(1991), reprinted in 1991 U.S.C.C.A.N. 1968. The TCPA was
enacted in response to an increasing number of consumer
complaints arising from the increased number of telemarket-
ing calls. See id. at 2. The consumers complained that such
calls are a “nuisance and an invasion of privacy.” See id. The
purpose and history of the TCPA indicate that Congress was
trying to prohibit the use of ATDSs to communicate with oth-
ers by telephone in a manner that would be an invasion of pri-
vacy. We hold that a voice message or a text message are not
distinguishable in terms of being an invasion of privacy.

   [9] The language and purpose of the TCPA support the
conclusion that the use of an ATDS to make any call, regard-
less of whether that call is communicated by voice or text, is
prohibited. However, we recognize that Congress could not
have spoken clearly to this issue in 1991 when the statute was
enacted. Therefore, we conclude that the statute is silent as to
whether a text message is a call within the Act.

  2.   The FCC’s interpretation of “call” is reasonable.

   “When a statute is ambiguous or leaves key terms unde-
fined, a court must defer to the federal agency’s interpretation
of the statute, so long as such interpretation is reasonable.”
Peck v. Cingular Wireless, LLC, 535 F.3d 1053, 1056 (9th
Cir. 2008) (citing Metrophones Telecomms., Inc. v. Global
Crossing Telecomms., Inc., 423 F.3d 1056, 1067 (9th Cir.
2005). Because the TCPA is silent to the issue at hand, we
must defer to the agency so long as the agency’s interpretation
“is based on a permissible construction of the statute.” Chev-
ron, 467 U.S. at 843. An agency’s interpretation of a statute
is permissible, unless “arbitrary, capricious, or manifestly
contrary to the statute.” Id. at 844.

   [10] The FCC’s interpretation of 47 U.S.C. § 227(b)(1)(A)
is consistent with the dictionary’s definition of call in that it
7344           SATTERFIELD v. SIMON & SCHUSTER, INC.
is defined as “to communicate with or try to get into commu-
nication with a person by telephone.” It is undisputed that text
messaging is a form of communication used primarily
between telephones. The FCC’s interpretation is also consis-
tent with the purpose of the TCPA—to protect the privacy
interests of telephone subscribers. Further, nothing in the
record indicates that such an interpretation is “arbitrary, capri-
cious, or manifestly contrary to the statute.” Accordingly, we
find that the FCC’s interpretation of the TCPA is reasonable,
and therefore afford it deference to hold that a text message
is a “call” within the TCPA.

C.     Express Consent

   [11] Finally, the district court erred in granting summary
judgment based upon Satterfield expressly consenting to
receiving the message. While the TCPA exempts those calls
“made with the prior express consent of the called party,” 47
U.S.C. § 227(b)(1)(A), no express consent was given in this
case. Express consent is “[c]onsent that is clearly and unmis-
takably stated.” Black’s Law Dictionary 323 (8th ed. 2004).
Satterfield solely consented to receiving promotional material
from Nextones or their affiliates and brands. The term “affili-
ate” carries its own, independent legal significance. “Affiliate
refers to a ‘corporation that is related to another corporation
by shareholdings or other means of control . . . .’ ” Delaware
Ins. Guar. Ass’n v. Christiana Care Health Servs., Inc., 892
A.2d 1073, 1077 (Del. 2006) (quoting Black’s Law Dictio-
nary 59 (7th ed. 1999)). The plain and ordinary meaning of
“affiliate”4 supports this definition as “a company effectively
controlled by another or associated with others under common
ownership or control.” Webster’s Third New International
Dictionary 35 (2002). The record confirms that Nextones nei-
ther owns nor controls Simon & Schuster, nor can Nextones
  4
   See, e.g., McHugh v. United Service Auto. Ass’n, 164 F.3d 451, 455
(9th Cir. 1999) (unless contract terms are specifically different than com-
mon usage of the terms, comman usage will be adopted.)
               SATTERFIELD v. SIMON & SCHUSTER, INC.                7345
be considered a Simon & Schuster subisidiary. In fact, the
record shows no direct contractual relationship between Nex-
tones and Simon & Schuster.5

   The district court also erred in granting summary judgment
based on Satterfield’s consent to receive promotional materi-
als by Nextones’ brands. The district court found there was
“no dispute of fact that the promotional text message at issue
was identified with a Nextones brand.” The district court’s
conclusion is based solely on the fact that the message con-
tained the phrase “PwdbyNexton.”6 We do not agree. Under
this logic, any company sending a text message could simply
include “PwdbyNexton” and it would be considered a “brand”
of Nextones. Brand is not defined in the contract, therefore we
look to its plain and ordinary meaning. Brand is commonly
defined as “a class of goods identified as being the product of
a single firm or manufacturer.” Webster’s Third New Interna-
tional Dictionary 268 (2002). The message was a product of
Simon & Schuster, not Nextones. Nextones’s only role in this
case was simply supplying the numbers to MIA, who in turn
supplied the numbers to ipsh!. The record also shows no
agreement between Nextones and Simon & Schuster. There-
fore, Simon & Schuster is not a Nextones Brand.

   [12] Thus, Satterfield’s consent to receive promotional
material by Nextones and its affilliates and brands cannot be
read as consenting to the receipt of Simon & Schuster’s pro-
motional material. Accordingly, the district court erred in
granting summary judgment.
  5
   Nextones’ own website explains that its affiliates include other compa-
nies who “sell mobile content such as ringtones and graphics.” Simon &
Schuster does not fall within Nextones’ own definition.
  6
   The district court assumes that, without any explanation, “PwdbyNex-
ton” means “Powered by Nextones.”
7346        SATTERFIELD v. SIMON & SCHUSTER, INC.
                   III.   CONCLUSION

  Summary judgment was inappropriate, because there is a
genuine issue of material fact concerning whether the equip-
ment utilized by Simon & Schuster has the requisite capacity
under the TCPA. The FCC has reasonably interpreted “call”
under the TCPA to encompass both voice calls and text calls.
This interpretation is reasonable and is therefore entitled to
deference. See Chevron, 467 U.S. at 843-44. Satterfield did
not consent to receive the text message. We therefore reverse
and remand.

  REVERSED and REMANDED.